 



Exhibit 10.1
AMENDMENT NO. TWO
TO THE
ATMOS ENERGY CORPORATION
PERFORMANCE-BASED
SUPPLEMENTAL EXECUTIVE BENEFITS PLAN
(EFFECTIVE DATE: AUGUST 12, 1998)
     WHEREAS, ATMOS ENERGY CORPORATION (the “Company”) has adopted the Atmos
Energy Corporation Performance-Based Supplemental Executive Benefits Plan
Effective August 12, 1998, as amended (the “Plan”);
     WHEREAS, pursuant to the provisions of Section 9.1 of the Plan, the Board
of Directors of the Company amended the Plan, effective as of October 1, 2006,
to reflect the change in the benefit formula for retirement benefits under the
Plan; and
     WHEREAS, the Company desires to reduce to writing said amendment to the
Plan.
     NOW, THEREFORE, Atmos Energy Corporation does hereby amend the Plan,
effective as of October 1, 2006, as follows:
     1. Section 2.1(l) is amended by striking said Section and substituting in
lieu thereof the following:
     (l) Reserved.
     2. Section 2.1(t) is amended by striking said Section and substituting in
lieu thereof the following:
     (t) Reserved.
     3. Section 2.1(z) is amended by striking said Section and substituting in
lieu thereof the following:
     (z) Reserved.
     4. Section 5.2 is amended by striking said Section and substituting in lieu
thereof the following:
          Section 5.2. Amount of Supplemental Pension:
(a) Upon Retirement. Except as otherwise provided in the Participant’s
Participation Agreement, the Supplemental Pension payable to a Participant who
Retires, and who has been an Eligible Employee for at least two years shall,
unless reduced as provided in paragraph (c) below, equal (i) minus (ii) as
follows:

1



--------------------------------------------------------------------------------



 



  (i)   Sixty Percent (60%) of the Participant’s Compensation, reduced if the
Participant has fewer than ten (10) years of vesting service under the Pension
Plan by one-tenth (1/10th) for each year of his vesting service less than ten
(10);     (ii)   The monthly amount of pension payable to the Participant under
the Pension Plan as of the date that his Supplemental Pension commences,
assuming payment in the normal form applicable to him under the Pension Plan.

(b) Reduction for Early Commencement of Supplemental Pensions. If a
Participant’s Supplemental Pension commences before the Participant attains age
62, the amount determined under subparagraph (a)(i) above shall, unless
otherwise provided in a Participation Agreement, be reduced by 2% per year for
the first two (2) years (or fractional years thereof, based on full months) that
the date of commencement precedes age 62, and by 4% per year for the next five
(5) years (or fractional years thereof, based on full months) that the date of
commencement precedes age 60.
(c) Cost of Living and Other Adjustments. A Participant who has begun to receive
his Supplemental Pension shall be entitled to receive any cost of living or
other adjustments to which he is otherwise entitled pursuant to the Pension
Plan, and his Supplemental Pension shall not be reduced by such adjustments. If
a Participant would not be entitled to receive a cost of living or other
adjustment due to statutory or regulatory limitations on Pension Plan benefits,
the Supplemental Pension shall be increased by the amount of such adjustment for
the time the limitations are in effect.
(d) Upon Involuntary Termination Prior to a Change in Control. The Supplemental
Pension payable to a Participant who suffers an Involuntary Termination prior to
a Change in Control shall be determined in accordance with paragraph (a) above,
but, except as otherwise provided in the Participant’s Participation Agreement,
for purposes of subparagraph (a)(i), shall be based upon his Compensation and
years of vesting service under the Pension Plan calculated as of the date of his
Involuntary Termination.
     5. Section 5.5(b) is amended by striking said Section and substituting in
lieu thereof the following:
(b) Amount of Supplemental Pension. The Supplemental Pension payable to a
Participant described in paragraph (a) above

2



--------------------------------------------------------------------------------



 



shall be calculated in the same manner as set forth in Section 9.1(c) for
benefits payable in the event of a termination of the Plan, but based on his
Compensation as of the date of his employment termination or the date his
participation in the Plan is terminated, whichever is applicable.
     6. Section 9.1 of the Plan is amended by adding the following paragraph
(d) at the end of said Section:
(d) Amendments to Comply with Internal Revenue Code Section 409A.
Notwithstanding any of the foregoing provisions of this Section 9.1 or any of
the terms and conditions of the Participation Agreement to the contrary, the
Board of Directors reserves the right, in its sole discretion, to amend the Plan
and/or any Participation Agreement in any manner it deems necessary or desirable
in order to comply with or otherwise address issues resulting from Section 409A
of the Internal Revenue Code of 1986, as amended.
     7. The Participation Agreement attached as Exhibit A to the Plan is amended
by adding at the end of Section 5 of said Participation Agreement the following:
Notwithstanding any of the terms and conditions of this Participation Agreement
or Section 9.1 of the Plan to the contrary, the Board of Directors reserves the
right, in its sole discretion, to amend the Plan and/or this Participation
Agreement in any manner it deems necessary or desirable in order to comply with
or otherwise address issues resulting from Section 409A of the Internal Revenue
Code of 1986, as amended.
     6. Exhibit B to the Plan is amended by striking said Exhibit and
substituting in lieu thereof the Exhibit B attached to this Amendment No. Two.
     IN WITNESS WHEREOF, the Company has caused this AMENDMENT NO. TWO TO THE
ATMOS ENERGY CORPORATION PERFORMANCE-BASED SUPPLEMENTAL EXECUTIVE BENEFITS PLAN
(EFFECTIVE DATE: AUGUST 12, 1998), to be executed in its name and on its behalf
this 1st day of March, 2007, effective as of the date provided herein.

            ATMOS ENERGY CORPORATION
      By:   /s/ ROBERT W. BEST         Robert W. Best        Chairman of the
Board, President and Chief Executive Officer   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT B
ATMOS ENERGY CORPORATION
SUMMARY OF ACTUARIAL ASSUMPTIONS AND METHODS
FOR
DETERMINING ANNUAL PERFORMANCE-BASED SEBP TRUST
FUNDING LIABILITIES
Actuarial Assumptions

         
Discount Rate
    8 %
 
       
Mortality
       
Prior to Age 62
  None
After Age 62
  IRS Code Section 417(e)(3)
Applicable Mortality Table*
 
       
Salary Scale
    0 %
 
       
Target Percentage
    60 %

 

*   The table prescribed in Rev. Rul. 2001-62, or such other mortality table
which in the future may be specified from time to time as the applicable
mortality table for purposes of Code Section 417(e)(3).

Method for Determining Liabilities
The liability determined is the present value as of the valuation date of the
projected age 62 Performance-Based Supplemental Executive Benefits Plan benefit.
The projected age 62 benefit is based on Performance-Based Supplemental
Executive Benefits Plan compensation determined as the sum of (1) and (2) as
follows:

  (1)   The greater of (A) the Participant’s annual base salary at the date of
his termination of employment, or (B) the average of the Participant’s annual
base salary for the highest three (3) calendar years (whether or not
consecutive) of the Participant’s employment with the Employer.     (2)   The
greater of (A) the Participant’s last Performance Award or (B) the average of
the highest three (3) Performance Awards (whether or not consecutive).

     The qualified plan offset is the projected age 62 qualified plan benefit
with no salary scale or wage base projections.

4